t c memo united_states tax_court dorene bulger petitioner v commissioner of internal revenue respondent docket no filed date terri a merriam wendy s pearson and jennifer a gellner for petitioner robert v boeshaar and julie l payne for respondent memorandum opinion marvel judge this case is before the court on petitioner’s motion for litigation and administrative costs motion filed pursuant to sec_7430 and rule 1unless otherwise indicated all section references are to the internal_revenue_code in effect at the time petitioner filed continued petitioner resided in aurora colorado when her petition in this case was filed on date we received the parties’ signed decision document which we filed as the parties’ stipulation of settlement on date we filed petitioner’s motion on date we filed respondent’s response to petitioner’s motion on date we filed petitioner’s reply to respondent’s response and an additional declaration in support of the reply on date we ordered petitioner to submit an additional declaration and supporting documentation to support the reasonableness of the costs claimed on date we received and filed petitioner’s supplemental declaration and on date we received and filed respondent’s supplemental response to petitioner’s supplemental declaration neither party requested a hearing and after reviewing the relevant documents we conclude that a hearing on this matter is not necessary see rule a in disposing of this motion we rely on the parties’ filings and attached exhibits background in petitioner and her husband bruce bulger mr bulger invested in a partnership called shorthorn genetic engineering ltd sge which had been organized continued the petition and all rule references are to the tax_court rules_of_practice and procedure promoted and operated by walter j hoyt iii petitioner and mr bulger held partnership interests either jointly or as joint_tenants with rights of survivorship in three separate series of sge partnership units petitioner wrote and signed numerous checks payable to sge or the hoyt organization from her and mr bulger’s joint bank account to maintain their investment in sge sge issued schedules k-1 partner’s share of income credits deductions etc for and to petitioner and mr bulger which reflected that both petitioner and mr bulger were partners in sge in addition in petitioner and mr bulger signed a power_of_attorney and debt assumption_agreement in which they 2walter j hoyt iii also organized promoted operated and served as the general_partner of more than livestock breeding limited_partnerships from through see eg river city ranches ltd v commissioner tcmemo_2003_150 affd in part revd in part and remanded 401_f3d_1136 9th cir in general the hoyt partnerships purchased livestock from related hoyt entities for no money down and a promissory note see eg durham farms j v v commissioner tcmemo_2000_159 affd 59_fedappx_952 9th cir shorthorn genetic engg ltd v commissioner tcmemo_1996_515 the investors in the hoyt partnerships assumed personal liability for the partnerships’ promissory notes made payments on the notes to the hoyt partnerships see eg shorthorn genetic engg ltd v commissioner supra and in return deducted large_partnership losses related to the purchase management and sale of livestock see river city ranches ltd v commissioner supra mekulsia v commissioner tcmemo_2003_138 affd 389_f3d_601 6th cir durham farms j v v commissioner supra shorthorn genetic engg ltd v commissioner supra bales v commissioner tcmemo_1989_568 appointed mr hoyt to act on their behalf with regard to partnership matters and reaffirmed their prior debt assumption_agreement with the hoyt partnership petitioner and mr bulger filed joint federal_income_tax returns for through on which they claimed substantial losses and investment credits related to their sge investment and a form_1045 application_for tentative refund on which they carried back an investment_credit attributable to sge to and the sge deductions and credits the bulgers claimed significantly reduced their taxable_income and overall federal_income_tax liabilities for through following an audit and related litigation respondent adjusted the hoyt partnership losses and investment credits claimed on mr bulger’s and individual federal_income_tax returns and petitioner and mr bulger’s returns for through and assessed substantial income_tax deficiencies for through on or about date petitioner submitted form_8857 request for innocent spouse relief and separation of liability and equitable relief on which she requested relief from joint 3according to respondent litigation regarding petitioner’s and mr bulger’s investment in sge was resolved by this court’s order and decision entered on date in shorthorn genetic engg ltd v commissioner docket no and several_liability for to petitioner attached a supporting statement to the request in which she represented that she was not involved in the sge investment and did not financially benefit from it petitioner argued that she met each requirement of sec_6015 and in particular that she did not understand the partnership transactions and had no knowledge or reason to know of the understatements attributable to the hoyt partnership items on the joint returns on date respondent sent petitioner a preliminary determination_letter denying petitioner’s request for relief under sec_6015 for taxable years through respondent advised petitioner of her right to administratively appeal the decision on or about date petitioner administratively appealed respondent’s denial of relief from joint_and_several_liability under sec_6015 and f petitioner filed form statement of disagreement in which she summarized the facts and law in support of her request for relief petitioner maintained that she had no knowledge or reason to know of the 4there are no income_tax assessments against petitioner for and and no understatements of tax have been assessed for through 5the preliminary determination_letter references enclosed form 886-a as providing an explanation of why respondent denied relief form 886-a explanation of items was not included in the exhibits or attachments by either party true nature of the investment or that the claimed deductions were erroneous petitioner further stated in relevant part as follows the recent conviction of jay hoyt establishes that dorene had no actual knowledge and thus no reason to know that the claimed deductions were erroneous the hoyt investors were adjudged to be victims of a fraud which by definition means they were deceived as to the nature of their investment and the facts giving rise to the disallowance of their investment related tax deductions the cover letter attached to petitioner’s administrative appeal stated that we will provide additional factual information once we are contacted by the appeals officer petitioner’s case was assigned to appeals officer leslie hackmeister on or around date petitioner’s counsel sent appeals officer hackmeister a letter intended to supplement the factual and legal arguments of petitioner’s appeal in the letter petitioner’s counsel reiterated that mrs bulger was not involved with the partnership investment did not understand the partnership transactions and that she certainly had no substantive knowledge of the underlying circumstances that caused the deductions to be denied ie that the hoyt organization did not have the big_number cattle it claimed it had and the misappropriation of capital contributions and ira funds petitioner’s counsel concluded the letter by again offering additional information and documentation upon request and stating that everything in this discussion can be backed up with documentation however the documentation is extensive and we do not want to overwhelm you on date mr bulger died neither petitioner nor petitioner’s counsel informed appeals officer hackmeister of mr bulger’s death on date respondent issued a notice_of_determination concerning your request for relief from joint_and_several_liability under sec_6015 notice_of_determination denying petitioner’s request for relief respondent denied relief because contrary to sec_6015 requirements the erroneous item was attributable to both petitioner and mr bulger and petitioner had knowledge of the item that caused the understatement petitioner did not meet the marital status requirements of sec_6015 and it would not be inequitable to hold petitioner responsible for the understatement under sec_6015 appeals officer hackmeister’s narrative explaining the reasons for denying petitioner relief also stated as follows with respect to sec_6015 requirements there is a deficiency of tax allocable to the non- requesting spouse not met the spouse seeking relief did not have actual knowledge of the deficiency at the time the return was signed not met he or she is either divorced widowed legally_separated or for the months preceding the election was living apart from the non-electing spouse not met on date we filed petitioner’s timely petition seeking review of respondent’s determination pursuant to sec_6015 the petition which stated that mr bulger had died was the first notification to respondent of mr bulger’s death in the petition petitioner alleged in pertinent part that respondent erred in concluding petitioner did not qualify for relief under sec_6015 and that respondent made no effort to prove and failed to prove that petitioner had actual knowledge of the factual circumstances which made the tax items unallowable as a deduction as she had in her initial request for relief and her administrative appeal petitioner included an extensive recitation of the facts on which she relied to support her allegations including the following o neither petitioner nor mr bulger had actual knowledge of the underlying problems with the transactions nor could they have discovered that jay hoyt failed to transfer title of the livestock to the partnership and that he was otherwise converting partnership assets 6on date after speaking with respondent petitioner also provided respondent with a copy of mr bulger’s death certificate p due to the complexity of jay hoyt’s fraud it was impossible for either petitioner or mr bulger to discover the true nature of the transactions q mr bulger and all other hoyt investors were deceived by jay hoyt as to the nature of their investment and were ultimately determined by a court of law to be victims of his elaborate fraud nn petitioner had no actual knowledge of the factual circumstances that made the tax items unallowable as a deduction on date we filed respondent’s answer in which he denied each of petitioner’s allegations of error respondent also denied petitioner’s representation that mr bulger had died and the representations in subparagraphs o q and nn on the basis of lack of knowledge or information respondent denied the representation in subparagraph p without qualification on date this case was called for hearing during the court’s seattle washington trial session the parties reported that they believed they had reached a basis for settlement and the case was scheduled for recall on date at the recall petitioner stated that she wanted to verify computational adjustments made by respondent and that the issue of penalties had not been settled on date the parties reported they were in agreement on the substantive issues in the case but still disputed the computational adjustments we ordered the parties to file simultaneous briefs on the computations on date however we received the parties’ signed stipulation of settlement instead the stipulation of settlement reflected that the parties had agreed to a sec_6015 allocation with respect to petitioner’s and mr bulger’s federal_income_tax liabilities as follows joint tax_liability petitioner’s share year before allocation under sec_6015 dollar_figure -0- big_number -0- big_number -0- -0- big_number big_number -0- -0- -0- total big_number the allocation of liability under sec_6015 was made by treating petitioner’s and mr bulger’s sge investment as a joint investment allocating percent of the partnership items to petitioner and percent to mr bulger in accordance with sec_6015 and a and adjusting the allocation as required by sec_6015 to account for the tax_benefit that petitioner’s share of the partnership items provided to mr bulger on the joint returns the parties further agreed that petitioner was not entitled to relief from joint_and_several_liability under sec_6015 or f on date we received and filed petitioner’s motion for litigation and administrative costs in her motion petitioner asserts that she meets all of the requirements under sec_7430 to recover litigation costs of dollar_figure the litigation costs petitioner claims were computed using an hourly rate of dollar_figure for two of petitioner’s attorneys and included a claim of dollar_figure for petitioner’s alleged share of attorney’s fees the group fees that her attorneys had charged to two groups of similarly situated hoyt investor clients with pending sec_6015 claims in support of the motion petitioner’s counsel attached billing records for petitioner’s account dated date through date that described in detail the attorney’s fees and costs petitioner incurred individually and contained generic entries8 denoting monthly charges to petitioner’s account for her alleged share of the group fees although petitioner alleged that the group fees were reasonable and reasonably allocated to her she did not include any supporting information or documentation with respect to the group 7petitioner concedes that respondent’s administrative position was substantially justified and that she is not entitled to administrative costs because respondent did not receive notice of mr bulger’s death until date the date the petition was served on respondent consequently petitioner seeks only those litigation costs incurred on or after date 8although petitioner agrees that the fee summary for her account attached to the motion describes her share of the group innocent spouse fees as flat fees petitioner contends that the flat fee reference is simply the way in which the pearson- merriam petitioner’s attorneys’ law firm billing program described sum certain fees petitioner’s representation is supported by a declaration of petitioner’s counsel fees that showed the nature of the work performed the attorneys’ hourly rates the identity of the person who performed the work the number of hours billed for the work the number of hoyt investor clients who shared in the group fees or the manner in which the group fees were allocated among petitioner and the other hoyt investor clients of petitioner’s attorneys on date we filed respondent’s response to petitioner’s motion in which respondent objected to an award of costs petitioner requested and was granted leave to file a reply to respondent’s response to the motion on date we filed petitioner’s reply to respondent’s response which included a supplemental declaration but did not provide any detailed information regarding her counsel’s billing and allocation arrangements with respect to the group fees on date we ordered petitioner to submit on or before date an additional declaration with supporting documentation to support her contention that the group fees were reasonable and had been reasonably allocated and that her share of the group fees was incurred in connection with this matter in the date order we also authorized respondent to submit a supplemental response addressing the information contained in petitioner’s supplemental declaration on or before date on date we received and filed petitioner’s supplemental declaration which contained billing records for fees and costs petitioner’s attorneys had charged to common accounts for two separate groups of hoyt investor clients the billing records provided specific information about the nature of the work performed for the benefit of both groups of hoyt investor clients and included charges to common accounts that were computed using an hourly rate of dollar_figure for two of petitioner’s attorneys on date we received and filed respondent’s supplemental response to petitioner’s supplemental declaration discussion sec_7430 authorizes the award of reasonable_litigation_costs to the prevailing_party in court proceedings brought by or against the united_states in connection with the determination of income_tax in addition to being the prevailing_party in order to receive an award of reasonable_litigation_costs a taxpayer must exhaust administrative remedies and not unreasonably protract the court proceedings sec_7430 unless the taxpayer satisfies all of the sec_7430 requirements we do not award costs 88_tc_492 sec_7430 and b i provides that a taxpayer is a prevailing_party if the taxpayer substantially prevailed with respect to the amount in controversy or the most significant issue or set of issues the taxpayer meets the net_worth requirements of u s c section d b and the commissioner’s position in the court_proceeding was not substantially justified see also sec_301_7430-5 proced admin regs although the taxpayer has the burden of proving that she meets requirements and the commissioner must show that his position was substantially justified sec_7430 rule e respondent concedes that petitioner exhausted the available administrative remedies meets the net_worth requirements of u s c section d b and did not unreasonably protract the administrative or judicial proceedings in addition respondent does not dispute that petitioner substantially prevailed with respect to the amount in controversy respondent argues however that petitioner is not the prevailing_party because respondent’s litigating position was substantially justified and that the costs petitioner claims are unreasonable a whether respondent’s litigating position was substantially justified for purposes of deciding a motion for reasonable_litigation_costs a court_proceeding is any civil_action brought in a court of the united_states including this court sec_7430 and the position_of_the_united_states in a court_proceeding is the position taken by the internal_revenue_service the service in a judicial proceeding to which sec_7430 applies sec_7430 respondent’s litigating position is that taken in his answer which was filed on date see huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding tcmemo_1991_144 108_tc_430 respondent’s position in the answer was that the investment in sge was a joint investment and petitioner was not entitled to relief under sec_6015 because she did not meet the marital status requirement and had actual knowledge when she signed the returns of any items giving rise to the deficiency that were allocable to her spouse the commissioner’s position is substantially justified if it has a reasonable basis in both fact and law and is justified to a degree that could satisfy a reasonable person huffman v commissioner supra pincite n citing 487_us_552 maggie mgmt co v commissioner supra pincite sec_301_7430-5 proced admin regs the reasonableness of the commissioner’s position turns on the available facts that formed the basis for the position and any legal precedents related to the case maggie mgmt co v commissioner supra pincite 85_tc_927 a significant factor in determining whether the commissioner’s position is substantially justified as of a given date is whether on or before that date the taxpayer has provided all relevant information under her control and relevant legal arguments supporting her position to the appropriate service personnel maggie mgmt co v commissioner supra pincite sec_301_7430-5 proced admin regs the only issue petitioner raises in her motion is whether respondent’s position with respect to sec_6015 was substantially justified in deciding whether to award litigation costs therefore we focus our analysis on the reasonableness of respondent’s position with respect to sec_6015 sec_6015 under sec_6015 if the requesting spouse is no longer married to or is legally_separated from the spouse with whom she filed the joint_return the requesting spouse may elect to limit her liability for a deficiency as provided in sec_6015 sec_6015 a i i the election under sec_6015 must be made no later than years after the a ppropriate internal_revenue_service personnel are those employees who are responsible for reviewing the taxpayer’s information or arguments or employees who in the normal course of procedure and administration would transfer the information or arguments to the reviewing employees sec_301_7430-5 proced admin regs 10a requesting spouse is no longer married if she is widowed rosenthal v commissioner tcmemo_2004_89 secretary11 has begun collection activities with respect to the electing spouse sec_6015 in general sec_6015 provides that any item giving rise to a deficiency on a joint_return shall be allocated to the spouses as though they had filed separate returns and the requesting spouse shall be liable only for her proportionate share of the deficiency that results from such allocation sec_6015 a to the extent that the item giving rise to the deficiency provided a tax_benefit on the joint_return to the other spouse the item shall be allocated to the other spouse in computing his or her proportionate share of the deficiencydollar_figure sec_6015 121_tc_73 an election under sec_6015 is invalid however if the secretary demonstrates that the requesting spouse had actual knowledge when signing the return of any item giving rise to a deficiency that is otherwise allocable to the nonrequesting 11the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 12in addition the requesting spouse’s proportionate share of the deficiency shall be increased by the value of any disqualified_asset transferred to her by the nonrequesting spouse sec_6015 spousedollar_figure sec_6015 in cases involving erroneous deductions an individual is deemed to have actual knowledge of an item giving rise to a deficiency if she has actual knowledge of the factual basis for the denial of the deductions 116_tc_198 although the requesting spouse bears the burden of proving the portion of the deficiency that is properly allocable to her see sec_6015 the commissioner bears the burden of proving that the requesting spouse had actual knowledge of any items giving rise to the deficiency sec_6015 reasonableness of respondent’s position respondent contends that the position taken in his answer to petitioner’s petition was substantially justified because the information available to the appeals officer at the time showed that petitioner had knowledge of and had been involved with the hoyt organization to some degree and petitioner had not verified mr bulger’s death by providing a death certificate respondent further contends that his position was substantially justified because without further factual development it was impossible to determine whether petitioner had actual knowledge to confirm that no disqualified assets had been transferred to 13an election under sec_6015 is also invalid if the secretary demonstrates that assets were transferred between the individuals filing the joint_return as part of a fraudulent scheme sec_6015 petitioner and to confirm that no assets had been transferred between petitioner and mr bulger as part of a fraudulent scheme respondent also argues that although the facts available to him when the answer was filed indicated that the partnership investments were made jointly the deficiencies at issue could not be allocated between petitioner and mr bulger under sec_6015 because the parties disagreed about whether and to what extent the investment in sge was attributable to petitioner respondent’s argument that he lacked sufficient information to accept petitioner’s representations regarding sec_6015 and that the lack of information was somehow petitioner’s fault is unsupported by the record for purposes of this motion in petitioner’s statement of disagreement dated date appealing the service’s denial of relief under sec_6015 petitioner stated that she had no knowledge or reason to know of the true nature of the investment or that the deductions were erroneous and she provided respondent with a detailed statement in support of her request for relief under section dollar_figure on date in a letter supplementing her appeal petitioner reiterated that she was not involved in the partnership transactions and certainly had no substantive knowledge of the 14a party’s statement if credible is evidence on which the finder of fact may rely to establish a relevant fact in this case there is nothing in the record to suggest that petitioner’s statement regarding her lack of actual knowledge was not credible underlying circumstances that caused the deductions to be denied petitioner also informed respondent that she had documentation to support her contentions and offered to provide respondent additional information upon request in her petition which was filed on date petitioner reiterated that she had no actual knowledge of the factual circumstances that made the partnership items unallowable and she included another recitation of supporting facts in her petition petitioner also notified respondent of mr bulger’s death on date more than weeks before the filing of respondent’s answer petitioner provided respondent with a copy of mr bulger’s death certificate in his answer which was filed on date respondent denied petitioner’s representation that mr bulger had died even though respondent had received a copy of mr bulger’s death certificate before the answer was filed in his answer respondent also denied that petitioner was entitled to any sec_6015 relief neither position was reasonable under the facts and circumstances of this case respondent has consistently maintained that the partnership investment made by petitioner and mr bulger was a joint investment but he made no effort to evaluate the effect of his joint investment position under sec_6015 before he adopted his litigating position in this case respondent claims that he did not have to evaluate the effect of his joint investment position under sec_6015 before adopting his litigating position because petitioner did not agree that the partnership_interest in question was a joint investment respondent’s contention confuses a disagreement about the allocation that must be made under sec_6015 with his obligation under sec_6015 to allocate the tax_liability if the requirements of sec_6015 are met in this case petitioner properly elected to have the deficiencies at issue allocated between herself and mr bulger as required by sec_6015 by the time petitioner made her election respondent had already conducted an audit of petitioner’s tax returns and an extensive examination of the hoyt organization and had obtained extensive information regarding petitioner’s claim for relief under sec_6015 respondent’s argument in his response to petitioner’s motion that he needed more information from petitioner to evaluate whether petitioner was somehow disqualified by sec_6015 or c from making an election under sec_6015 simply does not ring true respondent’s litigating position as summarized in his answer did not make any allegation regarding sec_6015 or c respondent simply denied that he had 15the answer did deny on the basis of lack of knowledge or information the representation in the petition as to sec continued erred in determining that petitioner did not qualify for an allocation under sec_6015 respondent’s litigating position that petitioner did not satisfy the marital status requirement of sec_6015 was not reasonable because respondent had received a copy of mr bulger’s death certificate more than weeks before respondent’s answer was filed respondent’s litigating position that petitioner had actual knowledge of the item giving rise to the deficiency within the meaning of sec_6015 was also not reasonable because respondent failed to analyze the applicable legal principles and the factual information he possessed before he adopted his position when respondent’s answer was filed on date the service had already entered into a settlement agreement with mr hoyt and was well aware of the basis for adjusting the hoyt partnership items at issue in this case see river city ranches ltd v commissioner tcmemo_2003_150 affd in part revd in part and remanded 401_f3d_1136 9th cir mekulsia v commissioner tcmemo_2003_138 affd 389_f3d_601 6th cir durham farms j v v commissioner tcmemo_2000_159 affd 59_fedappx_952 9th cir shorthorn genetic engg ltd v commissioner t c memo continued c c that is that petitioner had no actual knowledge bales v commissioner tcmemo_1989_568 moreover it was a matter of public record when respondent adopted his litigating position that mr hoyt had overstated the number and value of cattle sold to the partnershipsdollar_figure see eg 117_tc_279 in king v commissioner t c pincite we held that the proper application of the actual knowledge standard in sec_6015 in the context of a disallowed deduction requires respondent to prove that petitioner had actual knowledge of the factual circumstances which made the item unallowable as a deduction in other words respondent had to prove that petitioner knew the hoyt organization had an insufficient number of cattle to sustain the partnership deductions claimed on the joint_return and knowingly claimed improper deductions nothing in the record indicates however that respondent made any reasonable effort to identify the grounds for the disallowance of the hoyt partnership losses and credits petitioner and mr bulger claimed or to evaluate his ability to prove that petitioner had actual knowledge of the factual circumstances that caused the 16by date mr hoyt had been indicted convicted and sentenced for his fraudulent activities with respect to the hoyt partnerships 17in our opinion in 117_tc_279 which we filed on date we rejected the commissioner’s argument that the actual knowledge standard articulated in 116_tc_198 should not apply to investors in hoyt limited_partnership cases disallowance of the hoyt partnership items before taking his litigating position in this case respondent who has the burden of proving actual knowledge under sec_6015 should have meaningfully evaluated whether he could prove that petitioner had actual knowledge by taking into account the information petitioner supplied the extensive audit and litigating history regarding the hoyt organization and the hoyt partnerships and the specific information regarding the manner in which the hoyt organization operated the hoyt partnerships including the ones in which petitioner and mr bulger had invested the record does not indicate that respondent considered any of the information that was available to him in date before adopting his litigating position other than the fact that petitioner and mr bulger had made a joint investment in sge respondent’s failure to evaluate the information in his possession and its effect on his ability to prove that petitioner had actual knowledge of the items giving rise to the deficiencies cannot be rationalized we conclude that respondent’s litigating position regarding actual knowledge was not reasonable or justified see 89_tc_784 commissioner’s lack of diligence in evaluating impact of recent court opinions not substantially justified respondent’s failure to properly analyze petitioner’s marital status under sec_6015 and the actual knowledge standard under sec_6015 is not the only defect in respondent’s litigating position however if respondent had made any reasonable effort to make an allocation under sec_6015 consistent with his position that petitioner and mr bulger’s investment in sge was a joint investment he would necessarily have allocated the hoyt partnership items between petitioner and mr bulger in accordance with their respective ownership interests if respondent had actually made a calculation before adopting his litigating position he would have realized that petitioner was entitled to at least some relief under sec_6015 if respondent had conceded in his answer that petitioner was entitled to sec_6015 relief the concession might have enabled the parties to settle this case at a much earlier datedollar_figure 18although respondent’s calculation would not have arrived at the same tax_liability numbers as those reflected in the settlement because of respondent’s interpretation of sec_6015 see 121_tc_73 the computation would nevertheless have confirmed that petitioner was entitled to sec_6015 relief when our opinion in hopkins rejecting respondent’s interpretation of sec_6015 was filed on date respondent had reason to know that the application of the tax_benefit_rule of sec_6015 might increase the relief available to petitioner under sec_6015 if respondent had revised his calculation at that time approximately months after his answer was filed he would have arrived at the same allocation of tax_liabilities reflected in the settlement conclusion we hold that respondent’s litigating position was not reasonable under the circumstances and that therefore it was not substantially justified because respondent’s position was not substantially justified we conclude petitioner was the prevailing_party as defined by sec_7430 b whether costs claimed by petitioner are reasonable amount of costs claimed sec_7430 permits a taxpayer to recover reasonable_litigation_costs litigation costs are those costs incurred in connection with a court_proceeding sec_7430 c reasonable_litigation_costs include among other things reasonable court costs and reasonable fees paid_or_incurred for the services of attorneys sec_7430 the amount of attorney’s fees we may award is limited by statute and adjusted for cost of living sec_7430 and flush language for purposes of this motion the statutory rate for attorney’s fees is dollar_figure per hour see revproc_2003_ sec_3 2003_2_cb_1184 revproc_2002_70 sec_3 2002_2_cb_845 a taxpayer may recover attorney’s fees in excess of the statutory limit in the presence of one or more of the following special factors limited availability of qualified attorneys for the proceeding difficulty of the issues presented in the case or local availability of tax expertise sec_7430 pursuant to rule d if the parties disagree as to the amount of reasonable attorney’s fees the moving party must submit an additional affidavit which includes in relevant part a detailed summary of the time expended by each individual for whom fees are sought including a description of the nature of the services performed during each period of time a description of the fee arrangement with the client a statement whether a special factor exists that justifies a rate in excess of the statutory limit and any other information that will assist the court in evaluating the award of costs and fees the amount of petitioner’s claim for litigation costs includes the costs of professional services that were charged by her attorneys to her individual_account and her share of group fees that were charged to common accounts for the benefit of several hoyt investor clients including petitioner the fees and costs petitioner claims are summarized as follows hours hourly attorney item expended rate total cost wendy pearson dollar_figure dollar_figure terri merriam dollar_figure jennifer gellner dollar_figure jaret coles dollar_figure legal assistants dollar_figure contract assistance dollar_figure share of group fees and cost sec_1 dollar_figure total fees and dollar_figure costs -- -- 1the amount petitioner claims for her share of the group fees and costs represents charges to separate_accounts for two groups of hoyt investor clients and includes attorney’s fees billed at an hourly rate of dollar_figure for some of petitioner’s attorneys and the costs of contract assistance online research postage copies and the attorneys’ hotels meals and parking during the trials of the sec_6015 issue as well as the costs of work performed by legal assistants the parties’ arguments respondent contends that the costs petitioner claims are unreasonable because the hourly rate charged by some of petitioner’s attorneys exceeds the statutory maximum and petitioner has not shown that any of the special factors in sec_7430 that justify a higher rate applies respondent further argues that costs petitioner claims for her share of the group fees are not reasonable because the method of billing does not properly account for the time expended or the hourly rate at which the work was performed and the fees were charged for work that contributed to the resolution of clients’ cases other than petitioner’s and therefore were not incurred in connection with petitioner’s court proceedings as required by sec_7430 petitioner contends that an informal survey of local attorneys shows that the prevailing hourly rate for attorneys specializing in federal tax practice in the seattle washington area is between dollar_figure and dollar_figure and that billing at an hourly rate that is less than the customary rate for similar work is a factor that supports the reasonableness of the attorney’s fees with respect to her share of the group fees petitioner contends that the group fees were charged to a group of hoyt investor clients all of whom had pending sec_6015 claims for work relating to common legal and factual issues that directly affected or contributed to the resolution of each client’s case petitioner further contends that the group fee arrangement allowed the hoyt investor clients to obtain professional advice and assistance at a reduced cost that any services related to the development of factual issues unique to a particular client were charged only to the individual client and that no client was charged for work that did not directly benefit the client’s case hourly rate we first decide whether the hourly rate for the attorney’s fees is reasonable in the absence of proof that a special factor applies petitioner may not recover attorney’s fees in excess of the statutory limit see sec_7430 petitioner does not argue and has otherwise failed to demonstrate that there was a limited availability of qualified attorneys or attorneys with tax expertise to represent her in this case or that the issues presented were sufficiently difficult to support her claim for an enhanced hourly rate that petitioner’s attorneys billed her and the other hoyt investor clients for professional services at a lower rate than the local customary rate does not establish that the fees petitioner claims are reasonabledollar_figure we conclude therefore that petitioner may not recover attorney’s fees in excess of dollar_figure per hour see id with respect to the attorney’s fees and costs charged to petitioner’s individual_account we award petitioner dollar_figure for work performed by ms pearson20 and dollar_figure for work performed by ms merriamdollar_figure because ms gellner’s and mr coles’s hourly rates do not exceed the statutory limit we find those fees are reasonable and award petitioner dollar_figure and dollar_figure for ms gellner’s and mr coles’s professional services respectively 19the existence of a prevailing hourly rate in the relevant area that exceeds the statutory rate is not a special factor 487_us_552 110_tc_94 20we compute ms pearson’s fees as follows hours multiplied by dollar_figure hourly rate equals dollar_figure 21we compute ms merriam’s fees as follows hours multiplied by dollar_figure hourly rate equals dollar_figure respondent does not object to the reasonableness of the costs petitioner claims for the services of legal and contract assistants that were charged to her individual_account consequently we award petitioner those costs of dollar_figure allocation of group fees we next decide whether the attorney’s fees and costs for petitioner’s share of the group fees are reasonable and were reasonably allocated among petitioner and the other hoyt investor clients sec_7430 authorizes an award of reasonable_litigation_costs incurred in connection with a court_proceeding brought by or against the united_states with respect to the determination collection_or_refund_of_any_tax in order for costs including attorney’s fees to qualify as reasonable_litigation_costs they must come within the relevant definition sec_7430 and they must be incurred in connection with a qualifying proceeding petitioner’s attorneys represent many hoyt investors it is not surprising or unreasonable that they would perform certain legal work for the common benefit of similarly situated clients 22this figure includes dollar_figure for legal assistants and dollar_figure for contract assistance only fees for the services of an individual who is admitted to practice before this court or the internal_revenue_service may be awarded as attorney’s fees sec_7430 we award fees for work performed by legal assistants therefore as costs rather than as attorney’s fees see fields v commissioner tcmemo_2002_320 o’bryon v commissioner tcmemo_2000_379 under certain circumstances it may be both efficient and economical for an attorney to allocate legal research and other legal work that benefit several clients with the same or similar issues equitably among those clients as long as the clients agree the fees and costs are reasonable and the attorney appropriately allocates the common legal work see eg 88_tc_492 in which we allocated common costs among several taxpayers who were represented by the same attorneys under an agreement that provided for the sharing of costs morever legal work that benefits multiple clients is no less relevant to a court_proceeding than work performed solely for one client if the work is performed for multiple clients and enables an attorney to properly represent a particular client in the court_proceeding described in sec_7430 it would seem to satisfy the sec_7430 requirement that the costs for such work be incurred in connection with the proceeding petitioner’s counsel produced billing records for accounts of two hoyt investor client groups seeking relief from joint_and_several_liability to substantiate petitioner’s share of the group fees the billing records for both groups identify the attorneys who performed work on the sec_6015 cases and set forth the time expended by each attorney the attorneys’ hourly rates and the nature of the work performed petitioner’s counsel contend that one group of hoyt investors the general group ranged in size from to members during the 14-month period that petitioner participated in the group fee arrangement and that petitioner’s pro_rata share of the general group’s fees was computed by dividing the total monthly charges equally among all members of the groupdollar_figure petitioner’s counsel further contend that there existed a separate group of nine hoyt investors including petitioner the litigation group whose cases were set for trial during the court’s date trial session and that the nine hoyt investors shared the total billing costs of trial preparation equally with the exception of approximately hours that were allocated among the general group in addition petitioner’s counsel produced a spreadsheet demonstrating how the total monthly fees incurred by the general group of hoyt investor clients in date were divided equally among petitioner and the other participants after reviewing the record we conclude that petitioner’s share of the group fees was incurred in connection with her sec_6015 proceeding that petitioner benefited from the work her attorneys performed for both groups of hoyt investor clients and that petitioner is entitled to recover a reasonable share of the fees and costs she incurred as a member of the group with 23the billing records of the general group’s account appear to be missing the first page for the month of date see infra note respect to the litigation group of hoyt investor clients we award petitioner dollar_figure which represents a one-ninth share of the attorney’s fees adjusted to an hourly rate of dollar_figure and costsdollar_figure the problem with petitioner’s attempt to recover her allocable portion of the general group’s fees and costs is that the information provided does not enable us to fully evaluate the reasonableness of the group fees or the reasonableness of the allocation the composition of the general group of hoyt investors varied from month to month as clients chose to have their claims dismissed or became widowed and divorced and sought relief only under sec_6015 because the billing record sec_24we compute petitioner’s share of the litigation group’s fees and costs as follows dollar_figure total fees and costs incurred by litigation group minus dollar_figure total attorney’s fees incurred at dollar_figure hourly rate plus dollar_figure total attorney’s fees incurred at dollar_figure hourly rate adjusted to hourly rate of dollar_figure minus dollar_figure hours of work performed at dollar_figure hourly rate divided by members of litigation group equals dollar_figure we subtracted hours of work performed at an hourly rate of dollar_figure in computing the total amount of fees and costs incurred by the litigation group because petitioner’s counsel stated that approximately billable hours shown on the billing records of the litigation group’s account were actually charged to members of the general group because petitioner’s counsel have failed to identify the nature of the work or hourly rate for those hours we assume that they were billed at the highest hourly rate allowed further we do not add any charges for the hours to the total costs and fees incurred by the general group of hoyt investors in computing petitioner’s share of that group’s fees and costs because we lack any information about the hours of work performed for both petitioner’s and the general group’s accounts lack detailed information regarding the number of hoyt investor clients who participated in the fee arrangement in each of the relevant months it is impossible to verify that the generic monthly charges for group fees that appear on the records for petitioner’s individual_account are reasonable and were reasonably allocated among petitioner and the other hoyt investor clientsdollar_figure petitioner bears the burden of proving that the amount of costs claimed is reasonable see rule e 100_tc_457 affd in part revd in part and remanded 43_f3d_172 5th cir we conclude that because petitioner has failed to fully substantiate her claim for a share of the general group’s fees she is entitled to recover only a portion of the amount she claims for purposes of computing the amount petitioner is entitled to recover we shall assume that the composition of the general group of hoyt investor clients remained constant at its greatest size throughout the 14-month period that petitioner participated in the group fee arrangement accordingly we award petitioner dollar_figure which 25had petitioner produced documentation for each month that showed the number of clients who shared the fees such as a spreadsheet similar to that produced for the date fee allocation we could have properly determined whether the amount of costs petitioner claims was reasonable represents a one-ninety-seventh share of the general group’s attorney’s fees adjusted to an hourly rate of dollar_figure and costs incurred on or after march dollar_figure conclusion to summarize we award petitioner the following attorney’s fees and costs 26although the billing records submitted for the general group’s account were incomplete see supra note we were able to construct a complete set of billing records using the records submitted in related cases involving motions for litigation costs that were filed by other members of the general group of hoyt investors see foy v commissioner tcmemo_2005_116 owen v commissioner tcmemo_2005_115 we compute petitioner’s share of the general group’s fees and costs as follows dollar_figure fees and costs incurred by the general group of hoyt investors on or after date minus dollar_figure attorney’s fees incurred at an hourly rate of dollar_figure on or after date plus dollar_figure attorney’s fees incurred at dollar_figure hourly rate on or after date adjusted to hourly rate of dollar_figure divided by members of hoyt investor group equals dollar_figure 27because respondent makes no argument as to the reasonableness of his position regarding his denial of relief from joint_and_several_liability under sec_6015 and f we do not apportion petitioner’s award of attorney’s fees according to whether respondent’s positions with respect to sec_6015 c or f were substantially justified see 106_tc_76 rowe v commissioner tcmemo_2002_136 o’bryon v commissioner tcmemo_2000_379 attorney item expended rate total cost hours hourly wendy pearson dollar_figure dollar_figure terry merriam dollar_figure jennifer gellner dollar_figure jaret coles dollar_figure costs legal and contract assistance -- -- dollar_figure share of group fees and cost sec_1 total fees and dollar_figure dollar_figure -- -- cost sec_1petitioner’s award for her share of group fees and costs includes dollar_figure share of fees from the litigation group and dollar_figure share of fees from the general group c conclusion we have carefully considered all remaining arguments made by the parties for results contrary to those expressed herein and to the extent not discussed above we find those arguments to be without merit to reflect the foregoing an appropriate order and decision will be entered
